FOX, J.
This cause is here upon appeal by defendant from a judgment of conviction for grand larceny in the criminal court of Buchanan county. The prosecuting attorney of Buchanan county, on the 2d day of August, 1906, filed with the clerk of the criminal court of said county an information charging the defendant, Samuel D. Phillips, and four others jointly, with the crime of grand larceny, for the stealing of certain goods and chattels of the C. B. & Q. Railway Company, at said county of Buchanan on the 17th day of November, 1905.
The defendant, Samuel D. Phillips, asked for and was granted a severance, waived formal arraignment, and upon a plea of not guilty was put upon his trial, convicted and his punishment assessed at imprisonment in the penitentiary for a term of four years. Judgment was rendered in accordance with the verdict and from such judgment the defendant appealed to this court.
No bill of exceptions was filed preserving the action of the court during the progress of the trial; hence, there is nothing before us for review but the record *279proper. The information properly charges the offense in accordance with approved precedents. The record discloses that defendant waived formal arraignment and entered his plea of not guilty. The jury was duly impaneled and sworn to try the case. The trial seems to have been regular in all essential particulars; the verdict of the jury as well as the judgment in pursuance to it are in approved form.
Finding no error upon the face of the record, the judgment of the trial court should be affirmed, and it is so ordered.
All concur.